Title: [Diary entry: 1 May 1786]
From: Washington, George
To: 

Monday first. Rid to the Fishing landing and to the Plantations at the Ferry, Dogue run, and Muddy hole; perceived the Siberian Wheat at the two first had come up thinly which I attributed partly to bad seed and partly to too thin sowing as the Oats and Barley at all three were also too thin and where the ground had been wet, and hard baked none appeared. Set them to drilling the common Corn at Muddy hole and to sowing Clover Seed in the Neck on the Oats—the ground for

which, was in bad order; being so hard baked that the roller could make no impression on it. This business has been unseasonably delayed—partly from the late arrival of the Seed from Phila. & partly from neglect & unfavourable weather after it did arrive. But indifferent luck in fishing to day. Planted or rather transplanted from the Box sent me by Colo. Wm. Washington of So. Carolina 6 of the Sweet scented, or aromatic shrub in my Shrubberies, on each side the Serpentine walks on this (or East) side of the Garden gate. The rest of these shrubs I suffered to remain in the Box as they were beginning to shoot forth buds & it might be too late to remove them. Wind at No. West.